Per Curiam.—
This is not a suit against the consul. And although in the progress of the cause, it may happen that the garnishee will be placed in the attitude of a defendant, yet even then, we do not think the Constitution, of the United States, or the act of Congress referred to, can be legitimately permitted to interfere with the usual exercise of our jurisdiction. The act of Congress must be restricted to cases in which the consul is made a defendant directly and originally,—to respond for his own debt or other liability. To put upon the act of Congress the construction which is claimed here, would confer a privilege on the proper defendant, rather than on the consul.
Motion denied.